DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending.
Claim 1 is currently amended.
Claims 8-12 are withdrawn as being directed to a non-elected invention, the election having been made on 7/6/2020.
Claims 1-7 have been examined.

Priority
This application is a 371 of PCT/FR2018/051854 filed on 07/20/2018, which claims foreign priority of FRANCE 1756912 filed on 07/21/2017.

Withdrawn Rejection
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Laemmle et al. (WO 02/42441 A2, cited in IDS 1/21/2020) and evidenced by NCBI clusterin preproprotein (NP_001822.3) is withdrawn because Laemmle et al. do not the pharmaceutical composition excludes a von Willebrand factor-cleaving protease.
The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Laemmle et al. in view of NCBI (NP_001822.3) and Tang et al. (WO 01/66689 A2) is withdrawn because 

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. 	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (Blood (2012) 120 (6): 1157–1164.) in view of Cunin et al. (Cell Death and Disease (2016) 7, e2215).
Claim 1 is drawn to a method of treating a thrombotic microangiopathy, comprising administering a therapeutically effective amount of a pharmaceutical composition comprising clusterin to a subject in need of such treatment, wherein the pharmaceutical composition exclude a von Willebrand factor-cleaving protease.
Fuchs et al. teach histones are released during inflammation or infection and stimulate thrombotic microangiopathies (TMA) comprising coagulation, thrombosis, thrombocytopenia, and organ damage in mice (Abstract). Fuchs et al. teach histones induce platelet aggregation and enhance thrombin generation in vitro and histones infused into mice cause thrombocytopenia, promote thrombosis, and contribute to organ damage and death (p1157, col 2, para 2). Fuchs et al. further teach the thrombotic microangiopathies (TMA) including thrombotic thrombocytopenic purpura (TTP) and hemolytic uremic syndrome (HUS) in figure 1. 

    PNG
    media_image1.png
    162
    279
    media_image1.png
    Greyscale
Fuchs et al. teach extracellular histones contribute to cytotoxicity comprising TMA (p1163, col 2, para 2), but do not teach the use of clusterin to treat a histone-induced thrombotic microangiopathy. 
Cunin et al. suggest clusterin (Clu) is a protective protein in inflammation and autoimmune diseases (Abstract). Cunin et al. show clusterin (Clu) binds to histones to prevent toxic effect induced by histone (Title and Abstract; p4, Fig 3C). Because clusterin is able to bind extracellular histones and prevent their toxic effect, one of ordinary skill in the art would have been taught and/or motivated to administer clusterin to bind extracellular 
With respect to claim 4, Cunin et al. teach the clusterin (Clu) is Oregon Green 488 (OG)-labeled Clu (p2, col 1, Results), reading on a synthetic or recombinant clusterin.
With respect to claim 5, Fuchs et al. teach the histone-induced thrombotic microangiopathies (TMA) including thrombotic thrombocytopenic purpura (TTP) and hemolytic uremic syndrome (HUS) in figure 1.
One of ordinary skill in the art would have been taught and/or motivated to administer a clusterin to treat thrombotic microangiopathy because Fuchs et al. teach histones induce toxic effect of thrombotic microangiopathies (TMA) including thrombotic thrombocytopenic purpura (TTP) and hemolytic uremic syndrome/HUS (p1157, col 2, para 2; Fig 1) and Cunin et al. show the use of clusterin (Clu) binding to histones to prevent toxic effect induced by histone (Title and Abstract; p4, Fig 3C). The combination would have reasonable expectation of success because both references teach toxic effect of histones.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2. 	Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. in view of Cunin et al. as applied to claims 1, 4-5 and further in view of Tang et al. (WO 01/66689 A2, previously cited 9/10/2020.).
Claim 2 is drawn to said clusterin is a human clusterin of sequence SEQ ID No.: 1.
Tang et al. teach a method of administering a therapeutic polypeptide composition to 
With respect to claims 6-7, Tang et al. teach the mode of administration is not important, but parenteral administration is preferred (p63, line 1-2) and further suggest intravenous administration of the polypeptide of clusterin to a patient in need is preferred (p65, line 14).
One of ordinary skill in the art would have been motivated to combine the teachings (Fuchs et al. in view of Cunin et al.) with Tang’s teaching of administering clusterin (SEQ ID NO: 217) because Fuchs et al. in view of Cunin et al. teach the use of clusterin bound to extracellular histones to prevent toxicity of thrombotic microangiopathy and Tang et al. teach intravenous administration of clusterin (SEQ ID NO: 217 with 100% homology to the instant SEQ ID NO: 1) to treat a patient in need.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
22-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631